Title: To George Washington from Major Henry Lee, Jr., 18 May 1779
From: Lee, Henry Jr.
To: Washington, George



sir
May 18th 79 Burlington [N.J.]

In consequence of Captain McCleans request, I do myself the honor to mention to your Excellency, the very great satisfaction I should receive, on having the Captain and his company annexed to the Corps under my command.
Exclusive of the great advantage resulting from a small, choice, and alert body of infantry, I flatter myself with deriving particular assistance from the approved zeal, prudence and activity of the officer who commands them.
Altho’ fully confident from experience, that this connexion would give additional security and additional vigor to the small business that may fall to my lot during the campaign, yet, as it enlarges my command, I should not have troubled your Excellency with the proposition, had it not been for special reasons offered by Capt. McClean, which he will communicate in person.
I take the liberty farther to propose, that a sergeant & twelve of Major Gibb’s infantry be mounted for the performance of the ordinary business of Headquarters, by which means that business I presume, will be done with more ease, & the cavalry of the army benefitted, because all detachments called for, will receive the countenance & be under the daily inspection of commissioned officers. I have the honor to be with most perfect respect & esteem your Excellys obt servt
Heny Lee Jr
